t c memo united_states tax_court david buffano petitioner v commissioner of internal revenue respondent docket no 23407-07l filed date david buffano pro_se brian a press for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6320 and sec_6330 petitioner timely petitioned the court to review two notices of determination concerning collection action s under sec_6320 and or notices of determination one sustaining the filing of a notice_of_federal_tax_lien nftl to enable collection of petitioner’s federal_income_tax liabilities for through and the other sustaining a proposed levy to collect petitioner’ sec_2002 and federal_income_tax liabilities petitioner had timely requested a hearing pursuant to sec_6320 and sec_6330 collection_due_process or cdp hearing with respect to the foregoing collection actions and the notices of determination set forth the internal_revenue_service irs office of appeals appeals’ disposition of the issues petitioner raised at the hearing the amended petition averred inter alia that petitioner had been improperly denied the opportunity to challenge the underlying tax_liabilities for the years at issue at the cdp hearing and the settlement officer conducting the cdp hearing had not properly verified that the requirements of applicable law and administrative procedure had been met respondent subsequently moved the court to remand the case to appeals for further consideration the court granted that motion after reconsideration on remand appeals mailed to petitioner supplemental notices of determination concerning collection action s under sec_6320 and or with respect to the lien filing and the proposed levy supplemental notices section references are to the internal_revenue_code in effect at all relevant times the petition raised additional issues but given our disposition of this case it is unnecessary to address them the supplemental notices while concluding that petitioner was not entitled to relief from the filing of the nftl or from the proposed levy each conceded that the irs was unable to show that a statutory_notice_of_deficiency had been mailed to petitioner at the correct address for any of the years at issue as more fully discussed herein this concession coupled with respondent’s failure to demonstrate at trial that notices of deficiency for the years at issue were mailed to petitioner’s last_known_address requires a decision that the collection actions are not sustained as the liabilities they seek to collect were invalidly assessed findings_of_fact petitioner resided in illinois when he filed his petition petitioner did not file federal_income_tax returns for the through taxable years years at issue the irs prepared a separate notice_of_deficiency for each year at issue respondent has conceded that petitioner did not receive any of the notices of deficiency and at least one of the notices the one for was returned to the irs as undeliverable the irs subsequently mailed to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to his federal_income_tax liabilities for and and a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice with respect to his federal_income_tax liabilities for and petitioner timely submitted forms request for a collection_due_process or equivalent_hearing requesting cdp hearings with respect to the lien and levy notices petitioner asserted in the request relating to the levy notice that he was challenging whether the irs followed proper procedure and to ensure that this ‘liability’ is authentic or even owed petitioner made a similar assertion in the request relating to the lien notice appeals subsequently mailed the notices of determination to petitioner the letter that sustained the irs’ filing of the nftl stated the determination in appeals is that all statutory and procedural requirements were followed prior to the filing of the notice_of_federal_tax_lien therefore the nftl filing is appropriate in this case the letter that sustained the irs’ proposed levy stated the determination of appeals is that all statutory and procedural requirements were followed prior to issuance of the notice_of_intent_to_levy therefore the proposed levy action is appropriate in this case neither letter specifically addressed petitioner’s underlying tax_liability for any of the years at issue or whether a notice_of_deficiency for any of those years was properly mailed to petitioner’s last_known_address or otherwise received by him after this case was set for trial respondent moved the court to continue the trial date because respondent stated in part the settlement officer failed to properly consider the petitioner’s underlying liabilities for the taxable years at issue respondent also moved the court to remand the case to appeals the court granted both motions pursuant to the remand appeals mailed the supplemental notices to petitioner the supplemental notice concerning the proposed levy stated the determination of appeals is that you are not entitled to relief from the proposed collection action you did not provide any information so the matter of the underlying liability could be considered you also did not provide any financial information so collection alternatives could be considered you would not qualify for any collection alternatives at the present time because you are not in compliance with all of your filing_requirements the supplemental notice concerning the lien filing stated it is the determination of appeals not to grant you relief from the filing of the notice_of_federal_tax_lien covering your unpaid liability for the taxes and tax periods shown above through you have not met any conditions for withdrawal of the lien you did not provide any information so the matter of the underlying liability could be considered you also did not provide any financial information so collection alternatives could be considered you would not qualify for any collection alternatives at the present time because you are not in compliance with all of your filing_requirements both supplemental notices advised petitioner that appeals had mailed him a copy of the notices of deficiency for and but that the service could not show that a statutory_notice_of_deficiency for any of the years at issue was issued to you at the correct address opinion i applicable rules a liens sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer after a demand for the taxes has been made and the taxpayer fails to pay those taxes the lien arises when an assessment is made see sec_6322 the secretary generally must file a notice of lien with certain state or local authorities where a taxpayer’s property is situated for the lien to be valid against certain categories of third parties see sec_6323 f 118_tc_572 sec_6320 provides that the secretary shall furnish the taxpayer with written notice of the filing of an nftl and of the taxpayer’s right to a hearing with appeals concerning the lien see sec_6320 if the taxpayer timely requests a hearing an appeals officer must at the hearing verify that the requirements of any applicable law or administrative procedure have been met see sec_6320 sec_6330 in addition the taxpayer generally may raise at the hearing any relevant issue relating to the unpaid tax or to the lien see secs c c a the taxpayer may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency with respect to the liability or otherwise have an opportunity to dispute the liability see sec_6320 sec_6330 b levy the secretary may collect a taxpayer’s unpaid tax by levying upon the taxpayer’s property or rights to property see sec_6331 such a levy however generally requires that the secretary first notify the taxpayer in writing of his or her right to a prelevy hearing with appeals on the issue of whether the levy is appropriate see sec_6330 b if the taxpayer timely requests a hearing then as is true as in the case of a hearing on the propriety of a lien the appeals officer must at the hearing verify that the requirements of any applicable law or administrative procedure have been met see sec_6330 in addition the taxpayer generally may raise at the hearing any relevant issue relating to the unpaid tax or to the levy see sec_6330 likewise the taxpayer may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency with respect to the liability or otherwise have an opportunity to dispute the liability see sec_6330 ii discussion petitioner claims that the irs did not properly mail him a notice_of_deficiency for any of the years at issue respondent conceded at trial that petitioner did not receive a notice_of_deficiency for any of those years but asserted that a notice_of_deficiency for each year was mailed to petitioner’s last_known_address respondent did not introduce any evidence to support that assertion nor does respondent attempt to harmonize that assertion with the statements in the supplemental notices that the irs is unable to show that a notice_of_deficiency was mailed to petitioner’s correct address a collection action will not be sustained where the underlying liability is premised on an invalid assessment 131_tc_197 125_tc_14 see also bach v commissioner tcmemo_2008_202 slip op pincite n a federal_income_tax deficiency may not be assessed unless the commissioner first mails a statutory_notice_of_deficiency to the taxpayer’s last_known_address see sec_6213 hoyle v commissioner t c pincite see also 94_tc_82 noting that the commissioner bears the burden of proving by competent and persuasive evidence that a notice_of_deficiency was properly mailed the deficiencies that gave rise to the underlying tax_liabilities at issue in this case were not properly assessed unless respondent mailed notices of deficiency to petitioner’s last_known_address see hoyle v commissioner t c pincite the admission in the supplemental notices that respondent was unable to show that notices for the years at issue were sent to the correct address coupled with respondent’s failure to demonstrate at trial that notices were sent to petitioner’s last_known_address dictate a finding that the assessments sought to be collected herein are invalid cf buffano v commissioner tcmemo_2016_121 record established that notices of deficiency were properly mailed and received by petitioner for and consequently the supplemental notices of determination upholding the lien filing and the proposed levy are not sustained to reflect the foregoing decision will be entered for petitioner a notice_of_deficiency that is not mailed to a taxpayer’s last_known_address may still be valid if the taxpayer received the notice with sufficient time to petition the court with respect thereto see eg freiling v commissioner 81_tc_42 that rule is not applicable here given respondent’s concession that petitioner did not receive a notice_of_deficiency for any of the years at issue
